                Case 1:19-cv-11324-RA Document 20 Filed 08/03/20 Page 1 of 1


                                                                      USDC-SDNY
UNITED STATES DISTRICT COURT                                          DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
                                                                      DOC#:
 ALYSON HANSON,                                                       DATE FILED: 8-3-20

                               Plaintiff,
                                                                        19-CV-11324 (RA)
                          v.
                                                                            ORDER
 PIONEER HOME CARE, INC.,

                               Defendant.



RONNIE ABRAMS, United States District Judge:

          According to the docket, the mediation conference that was scheduled for July 22, 2020 was not

held because the parties represented that they reached a settlement on all issues. Accordingly, it is

hereby:

          ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court’s docket if the application to restore the action is

made within thirty (30) days. Any application to reopen this action must be filed within thirty (30) days

of this order, and any application filed thereafter may be denied solely on that basis. If the parties seek

to have the Court retain jurisdiction to enforce a settlement agreement, the terms of the agreement must

be placed on the public record and “so ordered” by the Court within the same thirty-day period. See

Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir. 2015).

          The Clerk of Court is respectfully directed to close this case.

SO ORDERED.

Dated:       August 3, 2020
             New York, New York

                                                     RONNIE ABRAMS
                                                     United States District Judge
